COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                  §

  FERMIN GENE RAYOS, JR.,                         §                No. 08-16-00211-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 119th District Court

  THE STATE OF TEXAS,                             §           Of Tom Green County, Texas

                         State.                   §               (TC# B-15-0405-SB)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s pro se motion for access to the appellate record.

The motion is GRANTED. Therefore, it is ORDERED that the Clerk of this Court, forward a

copy of the clerk’s record and reporter’s record, and any supplemental records, to the Warden of

the Allred Unit, 2101 FM 369 North, Iowa Park, Tx 76367. The record, having been filed in

electronic format, will be provided in CD format, and it shall be made available to Appellant

(TDCJ #2079501), under the supervision of the Law Librarian or designee, for his review and use

in preparing a brief. Appellant is directed to notify the Court within thirty days whether he intends

to file a brief. Further, it is not necessary for the record (CD) to be returned to this Court and it

may be destroyed by the Warden after Appellant has filed his brief. Further, the appellant’s brief

is due on or before May 19, 2017.

               IT IS SO ORDERED this 4th day of April, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.